DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: The specification fails to provide item (h) listed above with respect to a BRIEF SUMMARY OF THE INVENTION.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) at least one step or act and is directed to a process (a method for determining an azimuth of a wellbore), which is one of the statutory categories of invention, with limitations consisting of “measuring… a gravitational field data … and magnetic field data… ” and “determining … an azimuth of a wellbore based on the gravitational field data and the magnetic field data…” that fall under the judicial exception as a mental process-type abstract as it relates to a concept that can performed in the human mind – via observation and evaluation. This judicial exception is not integrated into a practical application because the use of a accelerometer and a magnetometer to acquire gravitational data and magnetic field data is considered to be merely data gathering and the processing of said data.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of acquiring the gravitational and magnetic field data during a surveying operation using a survey accelerometer and a survey magnetometer is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality to be generic and used in their ordinary capacity. 
Claim 2 is not eligible because it does not integrate the judicial exception into a practical application because the determining the azimuth comprises estimating an axial component of a magnetic field in the wellbore fails to amount to significantly more than the judicial exception because the determination of the azimuth based on axial components is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 3 is not eligible because it does not integrate the judicial exception into a practical application because the estimating the axial component of the magnetic field comprises estimating the axial component of the magnetic field based on a magnetic dip angle determined during the survey operation is further based on a mathematical concept and fails to amount to significantly more than the judicial exception because the estimation of the axial component is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 4 is not eligible because it does not integrate the judicial exception into a practical application because the estimating the axial component of the magnetic field further comprises estimating the axial (z) component of the magnetic field based on an inverse of the gravitational field data obtained during the survey operation that is based on a mathematical concept and fails to amount to significantly more than the judicial exception because the estimation of an axial component is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 5 is not eligible because they do not integrate the judicial exception into a practical application because the inverse being a Moore-Penrose pseudoinverse is based on a mathematical concept and fails to amount to significantly more than the judicial exception because the psuedoinverse is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 6 is not eligible because they do not integrate the judicial exception into a practical application because estimating the azimuth comprises estimating the azimuth determining an inclination of the wellbore based on the gravitational field data measured during the survey operation or additional gravitational field data measured during the drilling operation fails to amount to significantly more than the judicial exception because the estimation of the axial component is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 7 is not eligible because they do not integrate the judicial exception into a practical application because determining the azimuth during the drilling operation, comprises determining the azimuth during the drilling operation without obtaining magnetic field data during the drilling operation fails to amount to significantly more than the judicial exception because determining the azimuth during a drilling operation is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 8 is not eligible because they do not integrate the judicial exception into a practical application because computing Boxy = bxs2 + bys2 during the survey operation or the drilling operation, wherein bxs is a magnetic field vector in a x direction and bys is a magnetic field vector in a y direction is based on a mathematical concept and fails to amount to significantly more than the judicial exception because the computation is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 9 is not eligible because they do not integrate the judicial exception into a practical application because updating Boxy during the survey operation by computing Boxy' and BoxyRatio = Boxy/Boxy' is based on a mathematical concept and fails to amount to significantly more than the judicial exception because the computation is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 10 is not eligible because they do not integrate the judicial exception into a practical application because updating Boxy during the drilling operation by computing Boxy'(n), for N samples, i.e., (n - N + 1 to n) and computing Boxy(n) = BoxyRatio * mean(Boxy') is based on a mathematical concept and fails to amount to significantly more than the judicial exception because the computation is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al. (US 2013/0151157 A1), herein referred to as Brooks.
Regarding Claim 1, Brooks discloses a method (item 100, figure 3), comprising: 
	measuring during a survey operation (para. 0023 – “the accelerometer and magnetometer sets are typically configured for making downhole navigational (surveying) measurements during a drilling operation” is considered to be a dynamic surveying operation; opposed to the static surveying operation as defined by Brooks in para. 0004; para. 0023 also discloses “making accelerometer based surveying measurements”) a gravitational field data using a survey accelerometer (item 65, figure 2) (para. 0020; 0024) and magnetic field data using a survey magnetometer (item 67, figure 2) and 
	determining during a drilling operation (para. 0023 – “the accelerometer and magnetometer sets are typically configured for making downhole navigational (surveying) measurements during a drilling operation” – as Brooks discloses the surveying operation occurring during a drilling operation) an azimuth (item 108, figure 3; para. 0025-0027; see claim 1) of a wellbore (item 40, figure 1) based on the gravitational field data (“gravity toolface measurements” – para. 0023) and the magnetic field data (“the cross-axial magnetometer measurements are processed at 106 to computer a magnitude of a cross-axial magnetic field component…” – para. 0027) obtained during the survey operation (para. 0023 – “the accelerometer and magnetometer sets are typically configured for making downhole navigational (surveying) measurements during a drilling operation” is considered to be a dynamic surveying operation; opposed to the static surveying operation as defined by Brooks in para. 0004; para. 0023 also discloses “making accelerometer based surveying measurements”).
Regarding Claim 2, Brooks discloses the method of claim 1, wherein determining the azimuth comprises estimating an axial component of a magnetic field (para. 0067) in the wellbore (item 40, figure 1).  
Regarding Claim 3, Brooks discloses the method of claim 2, wherein estimating the axial component of the magnetic field comprises estimating the axial component of the magnetic field based on a magnetic dip angle determined during the survey operation (para. 0039-0040; 0071).  
Regarding Claim 6, Brooks discloses the method of claim 1, wherein estimating the azimuth comprises estimating the azimuth determining an inclination of the wellbore (item 40, figure 1) based on the gravitational field data measured during the survey operation or additional gravitational field data measured during the drilling operation (para. 0006; para. 0045).  
Regarding Claim 7, Brooks discloses the method of claim 1, wherein determining the azimuth during the drilling operation, comprises determining the azimuth during the drilling operation without obtaining magnetic field data during the drilling operation (para. 0027).  
Regarding Claim 8, Brooks discloses the method of claim 1, further comprising computing Boxy = √ bxs2 + bys2 during the survey operation or the drilling operation, wherein bxs is a magnetic field vector in a x direction and bys is a magnetic field vector in a y direction (para. 0031).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2013/0151157 A1), herein referred to as Brooks.
Regarding Claim 11, Brooks discloses a system (see figure 1) comprising: 
	a drilling rig (item 10, figure 1): 
	a pipe string (item 30, figure 1) attached to the drilling rig (item 10, figure 1); 
	a bottom hole assembly (see figure 2 – para. 0018  – “Fig. 2 depicts the lower BHA portion of the drill string 30…”) attached to the pipe string (item 30, figure 1), wherein the bottom hole assembly (see figure 2 – para. 0018 – “Fig. 2 depicts the lower BHA portion of the drill string 30…”) comprises at least one sensor (item 70, figure 2); 
	a drill bit (item 32, figure 2 – para. 0016 and 0018); and 
	a computing subsystem (para. 0074 – “It will be understood that while not shown in FIGS. 1 and 2, downhole measurement tools suitable for use with the disclosed embodiments generally include at least one electronic controller. Such a controller typically includes signal processing circuitry including a digital processor (a microprocessor), an analog to digital converter, and processor readable memory.”) connected to the at least one sensor (item 70, figure 2) and configured to: 
	measure a gravitational field data (“gravity toolface measurements” – para. 0023) using a survey accelerometer (item 65, figure 2) (para. 0020; 0024) and magnetic field data (“the cross-axial magnetometer measurements are processed at 106 to computer a magnitude of a cross-axial magnetic field component…” – para. 0027) using a survey magnetometer (item 67, figure 2); and 
	determine an azimuth (item 108, figure 3; para. 0025-0027; see claim 1) of a wellbore (item 40, figure 1) based on the gravitational field data (“gravity toolface measurements” – para. 0023) and the magnetic field data (“the cross-axial magnetometer measurements are processed at 106 to computer a magnitude of a cross-axial magnetic field component…” – para. 0027).  
Brooks fails to explicitly disclose wherein the at least one sensor measure a revolutions-per-minute (RPM) of the drill bit.
However, Brooks does disclose accounting for toolface offset with respect to the rotation rate of the tool, and the rotation rate being represented by RPM (revolutions per minute) (para. 0052 – see figure 5) therefore it would have been obvious to one of ordinary skill in the art that a sensor associated with the drill bit measures the RPM of the drill bit for the advantageous purpose of accounting for toolface offset changes caused by changes in the rotation rate of the drill string as taught by Brooks in para. 0051.
Regarding Claim 12, Brooks discloses the system of claim 11, wherein the computing sub system (para. 0074 – “It will be understood that while not shown in FIGS. 1 and 2, downhole measurement tools suitable for use with the disclosed embodiments generally include at least one electronic controller. Such a controller typically includes signal processing circuitry including a digital processor (a microprocessor), an analog to digital converter, and processor readable memory.”) is further configured to estimate an axial component of a magnetic field (para. 0067) in the wellbore (item 40, figure 1).  
Regarding Claim 13, Brooks discloses the system of claim 12, wherein the computing sub system (para. 0074 – “It will be understood that while not shown in FIGS. 1 and 2, downhole measurement tools suitable for use with the disclosed embodiments generally include at least one electronic controller. Such a controller typically includes signal processing circuitry including a digital processor (a microprocessor), an analog to digital converter, and processor readable memory.”) is further configured to estimate the axial component of the magnetic field based on a magnetic dip angle (para. 0039-0040; 0071).
Regarding Claim 16, Brooks discloses the system of claim 11, wherein the computing sub system (para. 0074 – “It will be understood that while not shown in FIGS. 1 and 2, downhole measurement tools suitable for use with the disclosed embodiments generally include at least one electronic controller. Such a controller typically includes signal processing circuitry including a digital processor (a microprocessor), an analog to digital converter, and processor readable memory.”) is further configured to estimate the azimuth determining an inclination of the wellbore (item 40, figure 1) based on the gravitational field data (para. 0006; para. 0045).  
Regarding Claim 17, Brooks discloses the system of claim 11, wherein the computing sub system is further configured to determine the azimuth during the drilling operation without obtaining magnetic field data (para. 0027).    
Regarding Claim 18, Brooks discloses the system of claim 11, wherein the computing sub system is further configured to compute Boxy = √ bxs2 + bys2, wherein bxs is a magnetic field vector in a x direction and bys is a magnetic field vector in a y direction (para. 0031).  
Allowable Subject Matter
Claims 14-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose the system of claim 13, wherein the computing sub system is further configured to estimate the axial (z) component of the magnetic field based on an inverse of the gravitational field data.  
Claim 15 depends upon that of Claim 14, and requires all of the limitations of Claim 14, therefore Claim 15 is too objected as being dependent upon a rejected base claim. 
Regarding Claim 19, the references cited on PTO-892 form, alone or in combination form, fail to disclose the system of claim 18, wherein the computing sub system is further configured to update Boxy by computing Boxy' and BoxyRatio = Boxy/Boxy’  
Regarding Claim 20, the references cited on PTO-892 form, alone or in combination form, fail to disclose the system of claim 18, wherein the computing sub system is further configured to update Boxy by computing Boxy'(n), for N samples, i.e., (n - N + 1 to n) and computing Boxy(n) = BoxyRatio * mean(Boxy').  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the azimuth estimation in the presence of magnetic field interferences, and more particularly to azimuth estimation for directional drilling. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858